Per Curiam.

After an examination of the entire proceedings, this court is of the opinion that petitioner does not possess the qualifications which would entitle him to admission to the practice of law.
Accordingly, the petition for reinstatement is denied, and the report of the Board of Commissioners on Grievances and Discipline is disapproved.

Report disapproved and judgment accordingly.

Weygandt, C. J., Zimmerman, Taft, Matthias, Radcliff and O’Neill, JJ., concur.
Radcliff, J., of the Fourth Appellate District, sitting by designation in the place and stead of Herbert, J.